El Juez Asociado Señor Texidor
emitió la opinión del tribunal.
El abogado Fulgencio Piñeiro Rodríguez demandó ante la Corte de Distrito de San Juan al Municipio de Toa Alta sobre cobro de dos mil dollars, como honorarios por su inter-vención en un empréstito realizado por el demandado; con-testó el municipio; y la corte dictó sentencia en favor del demandante, por $2,000, y las costas. Firme la sentencia, se pidió su ejecución, se libró el mandamiento para ella; y el Mársbal de la Corte de Distrito de Ponce requirió al Banco de Ponce, depositario de fondos del municipio demandado para el pago de los $2,000 de principal y $510 para costas; pagó el Banco esa suma; y entonces el Municipio de Toa Alta protestó de que se hubiera hecho el pago, por no ser embargables los fondo de los municipios. Entonces el Banco de Ponce, previa consulta legal, restituyó al Municipio de Toa Alta los $2,510, a que había ascendido el pago, con $76.35 de intereses, que se abonaron a la cuenta del Municipio, pero haciendo constar el Banco que se subrogaba en lugar del acreedor en el pleito, y acudiendo a^la Corte de Distrito de San Juan con moción para que se declarase la subrogación, como se declaró por la corte en resolución de 6 de Octubre de *9531927, después de oír a las partes, y sin que el Municipio se opusiera a la moción de subrogación.
El Banco de Ponce gestionó del Municipio de Toa Alta el pago de las citadas sumas, y su abogado escribió algunas cartas al Municipio de Toa Alta, reclamando la inclusión del débito en el presupuesto próximo; una de ellas de 22 de noviembre de 1927, al Municipio, notificándole la subrogación, y pidiendo información acerca de si el Municipio convendría en incluir fondos para el pago en el nuevo presupuesto; otra, de 15 de mayo de 1928, al Auditor en que se bace la misma reclamación ; otra de 8 de junio de 1928, al Auditor Municipal, en el mismo sentido, y solicitando información con respecto al nuevo presupuesto y a inclusión del débito. Parece que el Municipio o sus funcionarios, dejaron sin contestar esas cartas. El hecho es que en el presupuesto de 1928-29, que se aprobó por el Alcalde de Toa Alta el 7 de Junio, 1928, no figuró asignación ninguna a favor del Banco de Ponce como subrogado en los derechos del Sr. Piñeiro.
En 30 de Junio de 1928, el Banco de Ponce radicó, ante la Corte de Distrito de San Juan una petición para que se expidiera un auto condicional alternativo de mandamus contra Secundino Díaz Morales, Alcalde de Toa! Alta, y José Miranda González, Julio Romero Negrón, Mariano Hernán-dez, Federico López del Valle, Marcelino Nieves, Jacinto Burgos y Eugenio Medina, miembros de la Asamblea Municipal de Toa Alta, para que procedan a incluir en el presu-puesto que debe entrar a regir el 1 de julio de 1928 una suma suficiente, a favor del peticionario para cubrir los $2,510 importe de la sentencia, y una suma adicional para intereses, y otra para costas y gastos y honorarios de abogado, y para que en la forma legal correspondiente, paguen al peticionario tales sumas; y de no hacerlo, comparezcan a mostrar causa.
La corte resolvió ordenando se citara, a los demandados para expresar causa por la que no se debiera librar el auto de mandamus.
*954En 13 de Julio de 1928, el Auditor de Puerto Rico compa-reció pidiendo qne se le admitiese como interventor en el caso. La corte, con la oposición del promovente, admitió como interventor al Auditor de Puerto Rico. Este presentó moción para que se anulara el auto, y se desestimara la petición; y presenta, conjuntamente con los demandados, una contestación a la petición; en ésta, como defensas especiales se ofrecieron: (a) falta de jurisdicción en la corte que dictó la sentencia original; (ó) que el pago de la suma reclamada fué denegado por el Auditor de Puerto Rico, y se estableció pleito ante la corte sin haberse apelado la resolución del Auditor, de acuerdo con el Acta Orgánica; (o) que la recla-mación que se establece pertenece a un fondo de empréstito, y si tenía que incluirse la sentencia en algún presupuesto, tenía que ser en el del empréstito, y no en el ordinario del municipio; (d) que los demandados no tienen deber ruinis-1 erial que cumplir, ya que el presupuesto estaba aprobado antes de presentarse la solicitud; y que no tienen que incluir en presupuesto ordinario partidas que son de presupuestos de fondos especiales para empréstitos.
Se practicó la prueba; y la corte dictó resolución, decla-rando sin lugar la petición de mandamus. Y contra esta resolución se- ha interpuesto la apelación que aquí decidi-mos.
Una de las razones principales en que se funda la reso-lución apelada aparece de los párrafos de la opinión que a continuación se copia:
“De la prueba practicada en este caso aparece que en 30 de junio de 1928, o sea, el mismo día de la presentación de la solicitud de mandamus, el balance de todos los fondos del Municipio de Toa Alta era de $23,252.03, de los cuales correspondían al empréstito de $80,000 la suma de $14,675.99; que de esta suma y con cargo a la partida de imprevistos había un saldo de $2,623.72; y que, hasta el momento de la vista de este recurso, o sea, el 13 de julio de 1928, no había pendiente de pago ningún libramiento con cargo a esa par-tida, ni aparecía que se hubiera aprobado ordenanza alguna dispo-*955niendo de ese saldo de imprevistos del empréstito para ninguna atención de la municipalidad.
“La suma envuelta en la sentencia que se trata de cobrar, inclu-yendo el memorándum de costas, asciende a $2,510, y siendo esta cantidad menor que el balance arrojado para pago de imprevistos del empréstito, parece claro 'que no procede disponer de los fondos ordinarios del Municipio para satisfacer servicios cuya remuneración está específicamente incluida en los fondos especiales de un empréstito, y menos aún ordenar a un municipio, por medio de mandamus, para que incluya en un presupuesto ordinario, que fué aprobado y está vigente, cantidades que ya figuran en otro presupuesto.”
Tres son los señalamientos de error que presenta la apelante. El primero es así:
“Primer error. — La Corte de Distrito de San Juan cometió error al permitir al Auditor de Puerto Rico intervenir en este procedi-miento. ’ ’
Podemos seguir, en forma de declaraciones, las palabras del apelante. El Auditor, o Contador, de Puerto Rico, no es parte necesaria, ni siquiera formal, en este procedimiento. Creemos que el apelante tiene razón al sostener en rechazar la idea) de que el Contador pueda convertirse en, o adquirir, un poder omnímodo, superior a las cortes de justicia. En el caso Laborde v. Municipio de Isabela, 38 D.P.R. 65, hemos determinado con precisión cuál es la esfera de autoridad del Contador, y hasta dónde puede él llegar en sus atribuciones. Su deber, y su derecho, en lo que toca a examen, intervención y liquidación de las cuentas relativas a rentas e ingresos, y el sentido legal de las palabras “examinar,” “liquidar” e “intervenir,” no pueden ser dudosas, después de esta decisión, y de la jurisprudencia que en ella se cita, especialmente los casos State v. Claussen, 44 Wash. 427, 87 Pac. 498, en que se definió el sentido de las palabras “revisar (audit),” “ajustar” y “liquidar”; y el de St Lous Brownsville & Mexico Ry. Co. v. United States, 268 U. S. 170-174, en el que se dijo por la Corte: “Ninguna actuación de estos funcionarios podría obstaculizar el derecho de un reclamante *956a que la Corte de JReclamaoion.es determine si él tiene derecho a recobrar lo que reclama por virtud de un contrato' celebrado con el G-obierno.’’ Y en nuestro caso citado, Laborde v. Municipio, dijimos:
"Con estos antecedentes, no podemos llegar a la conclusión de que fuera la intención del Congreso crear un tribunal especial o indepen-diente en la persona del contador de Puerto Bieo.
• ( ( «X» V.' V.' 'X*
"Pero no vemos disposición alguna en tales palabras de privar a un ciudadano que efectúa un contrato con un municipio, de su derecho a demandar o de su derecho a demandar sin acudir primera-mente al Contador.”
Por la decisión en el caso Laborde se rigió la en el caso Pérez Soto v. Corte de Distrito de Arecibo, 38 D.P.R. 80, en cuyo Syllabus se lee:
"En procedimiento de mandamus contra un Auditor Municipal para compelerle a la expedición de libramientos de pago de sueldos no es necesario que intervenga como parte- el Contador de Puerto Bieo.”
No era precisa la intervención del Contador en este caso, ni aceptable siquiera. El primer error está bien señalado.
El segundo señalamiento de error es como sigue:
"La Corte de Distrito de San Juan cometió error al resolver que toda vez que de los ochenta mil dólares ($80,000.00) del emprés-tito, con cargo a la Partida de Imprevistos, del Municipio de Toa Alta existía un saldo de dos mil seiscientos veintitrés dólares con setenta y dos centavos, ($2,623.72), y que hasta el momento de la vista del recurso, o sea el 13 de julio de 1928, no- había pendiente ningún libramiento contra el mismo, cuyo saldo era' mayor que el importe aquí reclamado por el peticionario de dos mil quinientos diez dollars, y no procedía disponer de fondos ordinarios de dicho Municipio para satisfacer servicios cuya remuneración estaba es-pecíficamente incluida en fondos especiales.”
No estamos conformes con la teoría del apelante. Es verdad que la actuación del Municipio y da sus funcionarios *957frente a las reclamaciones del Banco de Ponce, no es la correcta, ni la recomendable. Pero ella no eximía al recla-mante de investigar, si tratándose de un empréstito, había en ios fondos especiales del mismo sumas destinadas o desti-nables a cubrir la reclamación que él hacía, y que no pertenece a la clase de ordinarias y corrientes en el presupuesto de los municipios. Por la prueba se vió que tales fondos existían, y que era claro y determinado su destino.
No creemos que, en este caso, quepa la estricta aplicación del artículo 50 de la Ley Municipal, en cuanto prohíbe a los municipios asignar cantidades para el pago de sus empleados, sin que preceda la consignación de las sumas para pagar otras deudas y déficits. El artículo es así:
"Art. 50. — Los municipios no podrán asignar en sus presupues-tos cantidad alguna para el pago de sueldos, sin que antes se hayan consignado por su orden, los créditos necesarios para las siguientes atenciones:
"(a) Deudas por capital e intereses vencidos o que hubieren dn vencerse dentro del año económico para el cual se forma el presu-puesto, que no tenga fondos especialmente asignados para su amorti-zación, mediante contribución especial;
“(b) Cualquier déficit que resultare en las operaciones de años anteriores, o gastos a que estuviere legalmente obligado el municipio por contratos ya celebrados o por otras causas, y todos los pagos o reembolsos por concepto de sentencias firmes dictadas contra el mu-nicipio por cualquier tribunal competente;
“ (c) Beneficencia pública;
“ (d) Instrucción pública;
“ (e) Obras públicas;
“ (f) Servicio de incendios, policía y cárcel;
“ (g) Conservación do obras y edificios municipales;
“ {h) Dietas de los miembros de la asambleas municipal.”
Ese precepto legal, no quiere, ni puede, significar, como pretenden los apelados, que el municipio tenga la facultad de calificar la competencia de los tribunales que dictaron las sentencias. Ni ése es el propósito del legislador, ni se con-cibe que ningún legislador pudiera tenerlo.
*958Lo que sí ocurre en este caso es que la cantidad para el pago de los gastos judiciales que el empréstito ocasionara, está señalada, y separada, y cubre el importe reclamado; y si es así, no bay motivo que justifique la expedición del auto de mandamus como se solicitó.
El tercer señalamiento de error es como sigue:
“La Corte de Distrito de San Juan cometió error al resolver que la petición de mandamus fué tardía, ya que un día después de radi-carse la misma, 30 de junio de 1928, empezó a regir el presupuesto que había sido adoptado previamente en las fechas del 5 y del 6 de junio de 1928, y que habiéndose asignado las diferentes partidas en presupuesto para el sostenimiento de necesidades de la comunidad, acarrearía perjuicios a los intereses públicos y entorpecimientos a la municipalidad el declarar con lugar dicho mandamus.”
Resuelto el segundo señalamiento en la forma en que lo ha sido, no tiene importancia práctica, en el caso, la resolución de este tercero. Realmente,, no cabe decir que se presenta muy a tiempo una petición de mandamus para inclusión de partidas en un presupuesto que va a empezar a regir el 1 de julio, si la petición viene ante la corte el día inmediato pre-cedente a tal vigencia. Las condiciones naturales, tiempo1, término, no son las más apropiadas, para sostener que se puede hacer la inclusión antes de la vigencia.
El único error cometido, o sea el de permitir la interven-ción del Contador, no es bastante, dadas las circunstancias, para una revocación.

Bebe confirmarse la sentencia apelada.

El Juez Presidente Señor del Toro está conforme con el resultado.